UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6464



TERRANCE T. HAGGINS,

                Plaintiff - Appellant,

          v.


BURT, Warden of Lieber Correctional Institution, in his
individual capacity; BOYD, Lieber Correctional Institution, in
her individual capacity; DEBORAH ROWE, Lieber Correctional
Institution, Disciplinary Hearing Officer, in her individual
capacity; FRANKLIN E. JONES; FULLER, Officer, Lieber
Correctional Institution, in his individual capacity; CHARLES
RODGERS, Officer, Lieber Correctional Institution, in his
individual capacity; JENKINS, Lieber Correctional Institution
Grievance Coordinator, in her individual capacity; WILLIAMS,
Officer, Lieber Correctional Institution, in his individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:07-cv-00931-HMH)


Submitted:   June 11, 2008                Decided:   November 10, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terrance T. Haggins, Appellant Pro Se. Eugene P. Corrigan, III,
Jacqueline Gottfried Grau, GRIMBALL & CABANISS, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Terrance T. Haggins, a South Carolina prisoner, appeals

the district court’s order denying relief on his 42 U.S.C. § 1983

(2000) complaint.     We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge, and we find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.        See Haggins v. Burt, No.

4:07-cv-00931-HMH (D.S.C. March 12, 2008).      We also deny Haggins’

motion for appointment of counsel.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                             AFFIRMED




                                - 3 -